DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.

Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 9/22/21. Claims 21-30 are new. Claims 1-4, 6, 7 and 21-30 are currently pending and an action on the merits is as follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7 and 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf et al. US 2008/0146890 in view of Mather et al. US 5,143,078 and Oletic et al. "Energy-Efficient Respiratory Sounds Sensing for Personal Mobile Asthma Monitoring," and Chou US 2018/0014741.
Regarding claims 1, 21 and 26,  LeBoeuf discloses a system comprising: 
 	an earphone comprising: a speaker ([¶18,89]), a microphone ([FIG5] 501), a housing surrounding the microphone ([¶107] 517), and an ear tip surrounding the housing and configured to acoustically couple the microphone to an ear canal of a user of the earphone and to acoustically close the entrance to the user's ear canal (The embodiment of FIG 5 does not disclose the ear tip but embodiment of ¶126 discloses the ear tip 1008 and it would have been 
 	a processor configured to: 
 	receive an input audio signal from the microphone ([¶120]); and 
LeBoeuf does not specifically discloses the recited processing. Mather teaches process the input audio signal to determine a respiration rate of the user, wherein the processor is configured to process the input audio signal by: 
downsampling the input audio signal to obtain a downsampled signal ([C2 L59 – C3 L48] decimator 26 effectively downsamples the signal); 
applying a bandpass filter to the downsampled signal to obtain a bandpass signal between a first frequency and a second frequency ([C3 L25-48] bandpass filter 24); 
performing envelope processing on the bandpass signal to obtain an envelope of the bandpass signal ([C3 L48 - C4 L13] moving energy 28 and smoothing filter 30); 
performing a thresholding operation on the envelope of the bandpass signal to obtain a gated signal ([C4 L33-65] the banded zero crossing detector 38 gates the signal); and 
determining the respiration rate based, at least in part, on the gated signal ([C4 L62 – C5 L3] rate calculator 42). Therefore it would have been obvious to one of ordinary skill in art at the time of filing to combine the device of LeBoeuf with the teachings of Mather in order to remove noise ([C1 L54-68]).
 	LeBoeuf does not specifically disclose compressing the signal. Oletic, however, teaches a similar breath monitoring device that compresses the signal ([pg. 8296] the signal is compressed between two frequencies. It is noted that the language “having more dramatic pauses between 
 	LeBoeuf does not specifically disclose adjusting the timing of entrainment sounds played to the user based at least in part on the determined respiration rate. Chou teaches an ear mounted physiological measurement device ([¶56]) that uses the respiration rate determined from the physiological signals to control the timing of the sounds for breathing entrainment ([¶49]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the breath training signal of Chou with the device of LeBoeuf in order to allow the user to perform self-regulation ([¶20]).
Regarding claims 2, 22 and 27, Mather teaches wherein the first frequency is 200 hertz and the second frequency is 500 hertz ([C3 L48 – C4 L13] the bandpass is within this range).  
Regarding claim 3, 23 and 28, LeBoeuf as modified does not specifically disclose performing the envelope processing comprises: processing the compressed bandpass signal with an attack of 100 milliseconds and a release of 2,000 milliseconds.  However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify LeBoeuf to include the specific attack and release since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
Regarding claims 4, 24 and 29, Mather teaches the at least one processor is configured to process the input audio signal by applying an envelope following operation to the gated signal to obtain a smoothed gated signal, wherein determining the respiration rate based, at least in part, 
Regarding claim 6, LeBoeuf discloses the processor is integrated within the earphone ([FIG4]).  
Regarding claims 7, 25 and 30, LeBoeuf discloses input audio signal comprises a combination of one or more of a breath signal from the user, body noise from the user, or noise external from the user ([¶150]).
Response to Arguments
Applicant's arguments filed 9/22/21 have been fully considered but the arguments are moot as they do not apply to the rejections currently applied.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792